IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : NO. 534
                               :
ORDER AMENDING RULE 644 OF THE : CRIMINAL PROCEDURAL RULES
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                      : DOCKET


                                                ORDER

PER CURIAM

      AND NOW, this 3rd day of December, 2021, upon the recommendation of the
Criminal Procedural Rules Committee, the proposal having been published before
adoption at 50 Pa.B. 3576 (July 18, 2020):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 644 of the Pennsylvania Rules of Criminal Procedure is amended in the
attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective on April 1, 2022.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.